UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7805


MANUEL G. RIOS,

                  Petitioner - Appellant,

          v.

ROBERT LEWIS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:11-cv-00405-LPA)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manuel G. Rios, Appellant Pro Se.  Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Manuel G. Rios seeks to appeal the magistrate judge’s ∗

order       dismissing       as    untimely       his    28   U.S.C.       § 2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a       substantial    showing        of    the    denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Rios as not made the requisite showing.                              Accordingly, we

deny Rios’ motion for a certificate of appealability, deny leave

       ∗
       Pursuant to 28 U.S.C. § 636(c) (2006), the parties agreed
to proceed before a magistrate judge and file any appeal
directly in this court.



                                              2
to   proceed   in    forma   pauperis,      and   dismiss      the   appeal.      We

dispense   with      oral    argument    because        the    facts   and     legal

contentions    are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.

                                                                        DISMISSED




                                        3